Exhibit 99.1 (September 4, 2014) Major Milestones in Dental Care Plus Group History Dental Care Plus Group Total Return on Common Share Investment Book Value of Common Share - Beginning of Year $ 461 $ 518 $ 533 $ 601 $ 672 $ 636 $ 633 $ 687 $ 815 Book Value of Common Share - End of Year $ 518 $ 533 $ 601 $ 672 $ 636 $ 633 $ 687 $ 815 $ 894 Increase (Decrease) in Book Value of Common Share $ 57 $ 15 $ 68 $ 71 $ ) $ (3 ) $ 54 $ 128 $ 79 Common Share Dividend Declared During Year $ - $ - $ - $ - $ - $ - $ - $ 21 $ 33 Return on Common Share - Book Value % -5.4 % -0.4 % Return on Common Share - Dividend % Total Return on Common Share Investment % -5.4 % -0.4 % Average Total Return Per Year on Common Share Investment %
